Judgment modified on the law by reducing the recovery to the sum of one dollar and fifty cents with interest thereon from August 1, 1936, to wit, the sum of five cents, amounting in all to the sum of one dollar and fifty-five cents, with costs to the defendant to be taxed, and as so modified the judgment is affirmed, without costs of this appeal to either party. Memorandum: The finding of the jury that the error in the telegram was the direct and efficient cause of plaintiff’s trip to Wisconsin is speculative and the damages awarded based thereon are remote, uncertain and speculative, and the verdict in these respects is contrary to the evidence and contrary to law. All concur. (The judgment is for plaintiff in an action for negligence in the transmission of a telegraph message.) Present —■ Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.